                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             ABERDEEN DIVISION

JUNE PUGH SANDERS                              )
                                               )
               Plaintiff,                      )
                                               )
v.                                             )       Civil No.: 1:18cv00111-JMV
                                               )
COMMISSONER OF                                 )
SOCIAL SECURITY,                               )
                                               )
               Defendant.                      )


                                      FINAL JUDGMENT

       This cause is before the court on Plaintiff’s complaint for judicial review of an

unfavorable final decision of the Commissioner of the Social Security Administration denying a

claim for a period of disability and disability insurance benefits. The parties have consented to

entry of final judgment by the United States Magistrate Judge under the provisions of 28 U.S.C. §

636(c), with any appeal to the Court of Appeals for the Fifth Circuit. The court, having

reviewed the administrative record, the briefs of the parties, and the applicable law, and having

heard oral argument, finds as follows:

       Consistent with the court’s ruling from the bench during a hearing held May 8, 2019, the

court finds the ALJ’s residual functional capacity (“RFC”) assessment is not supported by

substantial evidence in the record. The ALJ essentially ignored objective findings of two

consultative examiners that indicated the claimant had limitations related to some “unspecified

neurocognitive disorder” and/or other cognitive impairment. Indeed, the ALJ gave no reasons

for ignoring Dr. Philip Drumheller’s conclusions that the claimant was “not believed able to


                                               1
handle funds if so assigned”; had a poor ability to function independently; and had only a poor to

fair ability to understand, remember and carry out simple job instructions. These limitations

were not reasonably incorporated into the claimant’s RFC, and the claimant was prejudiced in

view of the ALJ’s determination that she could return to her skilled past work.

        On remand, the ALJ must reconsider the claimant’s mental/cognitive impairments and

issue a new decision.1 The ALJ must reconsider the findings and opinions of Dr. Drumheller

and Dr. Brian Thomas. The ALJ must give good reasons supported by substantial evidence in

the record for rejecting any medical opinion. Before determining the claimant’s RFC, the ALJ

may order an additional consultative examination and/or seek the assistance of state agency

physicians who will review the entirety of the medical evidence and render an opinion on mental

RFC. Finally, if necessary, the ALJ must obtain supplemental vocational expert evidence on the

issue of whether there is any work the claimant can perform in view of all relevant vocational

factors and her physical and mental impairments.

        IT IS, THEREFORE, ORDERED AND ADJUDGED that this case is REVERSED

in part and REMANDED for further proceedings.

        This, the 15th day of May, 2019.



                                             /s/ Jane M. Virden
                                             U. S. MAGISTRATE JUDGE




1 The ALJ’s findings and conclusions with respect to the claimant’s physical impairments are affirmed and
shall be incorporated into the new decision.

                                                    2
